Yum! Brands Inc. Reports Full Year 2rowth of 13% or $2.17 Per Share, Excluding Special Items; Led by China Full Year Operating Profit Growth of 25% Louisville, KY (February 3, 2010) — Yum! Brands Inc. (NYSE: YUM) today reported results for the fourth quarter and year ended December 26, FULL-YEAR HIGHLIGHTS ● Worldwide system sales grew 1% prior to foreign currency translation. ● Worldwide revenue declined 4% due to the negative impact from foreign currency translation and refranchising.Excluding these items, revenue increased 5%. ● International development continued at a strong pace with 1,467 new restaurants including a record 509 new units in mainland China and 898 new units in Yum! Restaurants International (YRI). ● Worldwide operating profit grew 9% prior to foreign currency translation, including growth of 23% in China, 5% in YRI and 1% in the U.S.After negative foreign currency translation, worldwide operating profit grew 6%. ● Worldwide restaurant margin improved by 1.7 percentage points driven by China and the U.S. ● EPS growth was negatively impacted by approximately $0.07 per share due to foreign currency translation that was fully offset by lower interest expense and a lower tax rate. ● An industry leader with return on invested capital (ROIC) of 20%. FOURTH-QUARTER HIGHLIGHTS ● System sales growth of +8% in mainland China and +2% in YRI was offset by a 7% decline in the U.S. resulting in a 2% decline worldwide prior to foreign currency translation, and a 1% decline after a benefit from foreign currency translation. ● Worldwide restaurant margin improved by 0.8 percentage points. ● Worldwide operating profit was flat prior to foreign currency translation with growth of 24% in China and 9% in YRI, offset by a 23% decline in the United States. After a benefit from foreign currency translation, worldwide operating profit grew 2%. Fourth Quarter Full Year 2009 2008 % Change 2009 2008 % Change EPS Excluding Special Items $0.50 $0.46 7% $2.17 $1.91 13% Special Items Gain/(Loss)1 ($0.05) ($0.03) NM $0.05 $0.05 NM EPS $0.45 $0.43 5% $2.22 $1.96 13% 1 See Reconciliation of Non-GAAP Measurements to GAAP Results for further detail of the Special Items. Note: All comparisons are versus the same period a year ago and exclude Special Items unless noted. Yum! Brands, Inc. • 1900 Colonel Sanders Lane • Louisville, KY 40213 Tel 502 874-8006 • Fax 502 874-2410 • Web Site www.yum.com/investors David C.
